DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indefinite because the weight percentages are not defined in terms of the either the primer coating, the top coating or both coats combined.  Appropriate correction is required.  
Claim 6 contains a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is 

Claim Objections
Claim 11 is objected to because of the following informalities:  “for a medical device” should be changed to “for the medical device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al., Chinese Publication No. CN107412883A in view of Wang et al., Chinese Publication No. CN104558658A (hereinafter referred to as Wang).
Regarding claims 1-17, Jian discloses a hydrophilic lubricating coating applied to surfaces of medical apparatuses (medical device as recited in claim 1) (see Abstract) and a method of forming the hydrophilic lubricating coating.  The hydrophilic lubricating coating comprises a bottom layer (primer layer as recited in claim 1) (see Abstract) and a surface layer (top coating as recited in claim 1) (see Abstract), wherein on the basis of the principle of dissolution in similar material structures, the bottom layer and the base material (the surface layer) are firmly bonded (primer coating is attached to the device as recited in claim 1) (see Abstract); and the surface layer and the bottom layer are firmly connected by virtue of chemical bonds which are formed from ultraviolet grafting and inter-molecular forces.  By virtue of a dipping-coating technology, the surfaces of the medical apparatuses are dipped in a bottom layer solution and are subjected to partial curing in ultraviolet radiation; and then, the medical apparatuses that the bottom layer is partially cured are dipped in a surface layer paint and are subjected to complete curing under ultraviolet rays, so that the surface layer is uniformly and stably distributed on the bottom layer (see Abstract and Para. [0026]).      
Jian discloses the primer layer comprising; 1-10 wt% of a urethane acrylate (polyester acrylate as recited in claims 1-4) (see Examples), 70-99 wt% of a solvent, such as, ethanol (as recited in claims 1 and 5), 2-8 wt% of a photoinitiator, such as, benzophenone (as recited in claims 1 and 6) and 1-10 wt% of a reactive diluent, such as, tripropylene glycol diacrylate (as recited in claims 1 and 8-9 – structurally very 2/s (Para. [0019]).    
Jian discloses the top coat layer comprising; 1-10 wt% of a biocompatible polymer, such as, polyvinylpyrrolidone (PVP) (water-soluble macromolecule as recited in claims 1 and 10) (Para. [0023]-[0024]), the biocompatible polymer can also include 1-10 wt% of polyethylene glycol (surfactant as recited in claims 1 and 16) (Para. [0023]-[0024]), 0.1-10 wt% of an unsaturated ester and or ether, such as, tripropylene glycol diacrylate (reads on cross-linked macromolecules as recited in claim 1 and reads on claims 11-15 – structurally very similar to the compounds of claim 15) (Para. [0023]-[0024]), 0.5-5 wt% of a photoinitiator (as recited in claim 1) (Para. [0023]-[0024]), and 2/s is formed.      ......Show AlternativeClose
Jian discloses all the limitations discussed above but does not explicitly disclose the wetting agent as recited in the primer coat of claims 1 and 7.      
Wang discloses a method for preparing a coating on intervention catheter surface (medical device as recited in claim 1) (Para. [0002]) said method comprising the steps of; adding a primer coating solution which contains water-based polyurethane, multifunctional aziridine derivatives, 0.1 to about 0.2 wt% of a polyethermodified polysiloxane (wetting agent as recited in claims 1 and 7 – the concentration disclosed in Wang is slightly below the claimed concentration range for the wetting agent but it is the position of the examiner that about 0.2 wt% would read on 0.5 wt% rendering the limitation obvious), and 80-90 wt% of deionized water (solvent as recited in claim 1) into a container and stir for 20 minutes to 50 minutes at room temperature to obtain a primer coating (primer coating as recited in claim 1) (Para. [0012] and [0015]).    
Wang discloses the top coat comprising; polymethylvinyl ether-maleic anhydride, acrylic acid, hydroxyethyl acrylate, multifunctional acrylate derivatives, photoinitiator and organic solvent to form the top coating solution (top coating as recited in claim 1) (Para. [0012]). 


Regarding claims 18-19, see discussion above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771